Citation Nr: 9916271	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  98-20 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Determination of proper initial rating for service-connected 
residuals of a stress fracture of the left tibia, currently 
assigned a noncompensable evaluation.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1993 to May 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied entitlement to a 
compensable evaluation for residuals of a stress fracture of 
the left tibia.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected residuals of a stress 
fracture of the left tibia are manifested by subjective 
complaints of pain especially with walking long distances.


CONCLUSION OF LAW

The initial rating assigned for the veteran's residuals of a 
stress fracture of the left tibia is appropriate, and the 
criteria for assignment of a compensable evaluation have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.45, 4.49, 4.71a, Diagnostic 
Code 5262 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
that a service-connected disability has become more severe is 
well grounded in cases in which the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  Moreover, an 
appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Once a claimant 
presents a well-grounded claim the VA has a duty to assist in 
developing facts pertinent to the claim.  Id.  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for equitable resolution of 
the issues on appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1998).  If 
two evaluations are potentially applicable the higher 
evaluation is appropriate if the disability appears to 
approximate more closely the criteria required for that 
rating.  38 C.F.R. § 4.7.  

A disability of the musculoskeletal system is primarily a 
damage- or infection-caused inability of a body part to move 
with normal excursion, strength, speed, coordination and 
endurance.  A ratings examination must fully describe 
anatomical damage and functional loss in each of these areas.  
A functional loss may result from absence of a bone, joint, 
muscle or associated structure, or to a deformity, adhesion, 
defective innervation or other pathology, or it may be due to 
pain, provided claimed pain is supported by evidence of 
pathology and visible behavior of the claimant while 
undertaking the motion.  Weakness is as effective an 
indicator of disability as limitation of motion and a body 
part which becomes painful on use is seriously disabled.  
38 C.F.R. §§ 4.40, 4.45.  In addition to applying schedular 
criteria, VA may consider granting a higher rating when the 
veteran is rated under a code that contemplates limitation of 
motion and additional functional loss due to pain or weakness 
is demonstrated.  DeLuca v. Brown, 8 Vet. App. 202, 206-207 
(1995).

The RO first granted the veteran entitlement to service 
connection for residuals of a stress fracture of the left 
tibia by an October 1997 rating decision that assigned a 
noncompensable disability rating pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code (DC) 5262 (1998).  That rating has 
remained in effect ever since.

Under 38 C.F.R. § 4.71a, DC 5262, a tibia and fibula 
impairment consisting of nonunion with loose motion and 
requiring a brace warrants a 40 percent rating.  Malunion of 
the tibia and fibula with marked knee or ankle disability 
warrants a 30 percent rating.  Malunion of the tibia and 
fibula with moderate knee or ankle disability warrants a 20 
percent rating.  Malunion of the tibia and fibula with slight 
moderate knee or ankle disability warrants a 10 percent 
rating.

The veteran's service medical records indicate that an 
October 1995 bone scan revealed a stress fracture in the 
veteran's left tibia.  At that time he was assigned to 
limited duty with restricted activities excluding running and 
prolonged standing.  A May 1996 Medical Board report 
indicates that the veteran reported left leg soreness at the 
end of the day, inability to run in boots and pain after one 
mile of running in tennis shoes.  Physical examination 
disclosed objectively confirmed mild tenderness upon 
palpation of the lower left leg.  The left foot was 
neurovascularly intact with full range of ankle and knee 
motion.  The veteran ambulated well and demonstrated equal 
weight-bearing bilaterally.  The Medical Board report further 
recommended that the veteran remain on restricted duty for 6-
months after which his left knee would be reevaluated.  
Treatment records from July 1996 disclose that there were no 
objective signs of lower left leg tenderness and that the 
veteran reported slow resolution of his left leg stress 
fracture.  The last service medical record associated with 
the claims file is a September 1996 treatment record noting 
absence of left leg swelling or erythema and the veteran's 
subjective report of lower left leg pain.

Following his period of active service the veteran underwent 
a VA examination in July 1997.  At that time, the veteran 
reported that he had some discomfort in the mid-calf and 
chronic discomfort especially with walking great distances.  
It was also reported that the veteran was a college student.  
The examiner noted normal range of ankle and knee motion, 
intact pulses, no atrophy of the thigh or calf bilaterally, 
no gross deformity or neurological deficits.  The examiner 
concluded that the veteran had minimal residuals of the left 
tibia fracture which caused minimal impairment of his daily 
activities.

In January and September 1998 written statements, the veteran 
asserted that his service-connected disability precluded his 
continuing a career in the Marine Corps and from careers in 
law enforcement or another employment requiring extensive 
standing, running or walking.  He has also asserted that he 
experienced daily pain.

In the Board's judgment, a review of the totality of the 
medical evidence fails to demonstrate that the veteran's 
lower left leg disorder warrants an initial or current 
compensable evaluation.  Collectively, both the May 1996 
examination in service as well as the post-service July 1997 
VA examination of the veteran's lower left leg stress 
fracture show at most minimal symptomatology.  Significantly, 
the more recent examination revealed no objectively 
identifiable functional impairment due to the veteran's 
subjective complaints of discomfort in the area of the 
fracture.  The Board observes that there is no medical 
evidence of malunion of the tibia and fibula causing even 
slight disability in the form of limited motion of either the 
knee or ankle, deformity, atrophy or neurological deficit.  
Therefore, a compensable rating under DC 5262 is not 
warranted.  Neither is there medical evidence of ankylosis, 
recurrent knee subluxation or lateral instability, limitation 
of motion, or other disability affecting the leg, knee or 
ankle supporting a compensable evaluation under other 
diagnostic codes.  See 38 C.F.R. § 4.71a, DCs 5256-5274.  In 
addition, although medical evidence in service disclosed mild 
tenderness upon palpation of the veteran's lower left leg, no 
such tenderness was noted on most recent VA examination, and 
to the extent that the veteran does experience pain in the 
area of the stress fracture, the Board notes that the record 
contains no contemporaneous objective evidence of any 
functional impairment due to such symptomatology.  As noted 
above, the veteran reportedly had normal range of motion of 
the left knee and ankle.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1998); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

In reaching its decision, the Board has carefully considered 
the possible application of other provisions of 38 C.F.R., 
Parts 3 and 4, (pertaining to extra-schedular evaluation) 
notwithstanding whether the veteran or his representative 
requested such consideration.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 592-3 (1991).  However, the Board finds that 
the record does not show the veteran's disability to be so 
exceptional or unusual, with factors such as marked 
interference with employment or repeated hospitalization, as 
to render application of the regular schedular standards 
impractical and warrant extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A compensable disability evaluation for residuals of a stress 
fracture of the left tibia is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

